APPPARATUS FOR CLEANING BOREHOLES WITHIN SUBSTRATES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Adam Masia on 5/6/2021.
The claims have been amended as follows:
Claim 22 (Currently Amended): A method for drilling and cleaning a borehole in a substrate, the method comprising: mounting a drill bit having a slotted drive shank (SDS) connection formed thereon to a roto-hammer type power tool so the drill bit is operatively connected to an SDS connection of a chuck of the roto-hammer type power tool and the chuck can rotate the drill bit while enabling the drill bit to move axially along a longitudinal axis of the drill bit; drilling the borehole within the substrate by actuating the roto-hammer type power tool to rotate the drill bit; removing the drill bit from the roto-hammer type power tool after completing the drilling of the borehole; mounting a cleaning brush assembly to the roto-hammer type power tool so an SDS connection formed on the cleaning brush assembly is operatively connected to the SDS connection of the chuck of the roto-hammer type power tool and the chuck can rotate the cleaning brush assembly while enabling the cleaning brush assembly to move axially along a longitudinal axis of the bit member; inserting a free end of assembly having one or more cleaning brushes disposed thereon; and actuating the roto-hammer type power tool to rotate the cleaning brush assembly to clean the drilled borehole.
Allowable Subject Matter
Claim 22 allowed.
The following is an examiner’s statement of reasons for allowance: The closest art identified, Perez (US4451093), in view of Fang (US6345941), and further in view of Petmecky (US289132) teach a cleaning assembly within a roto-hammer type power tool according to claim 1.  Perez in view of Fang, and further in view of Petmecky do not teach the method of steps of connecting a separate drill bit and cleaning brush assembly to clean a borehole rotationally and axially.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723